Citation Nr: 0515783	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-11 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from September 1967 to 
October 1973.  Appellant served two tours of duty in Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Togus, Maine, Regional Office (RO) that denied service 
connection for a low back disorder.

Appellant testified in a video hearing before the undersigned 
Veterans Law Judge in October 2003.  A transcript of that 
hearing has been associated with the file.

This claim was remanded for further development in February 
2004.  That development has been accomplished, and the file 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant has a current low back disorder that has been 
variously diagnosed as arthritis or as chronic low back 
strain of unknown etiology.

2.  There is no documentation or objective evidence that 
appellant had any back trauma or injury in service.  Current 
X-rays do not show the presence of shrapnel in appellant's 
lower back or upper chest. 

3.  Competent medical opinion states that appellant's current 
low back disorder was not related to or made worse by 
military service.  Arthritis, to the extent present, was 
first demonstrated more than 1 year following separation from 
service.




CONCLUSION OF LAW

Low back disorder was not incurred in or aggravated by 
military service and arthritis may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for low back disorder was received in 
November 2002; the claim was denied by rating decision in 
December 2002.  RO sent appellant a VCAA duty-to-assist 
letter in November 2002, prior to the rating decision, and 
another VCAA duty-to-assist letter in February 2004 during 
the pendancy of this appeal.  Neither of these two duty-to-
assist letters expressly satisfied the fourth element ("give 
us everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, the 
Statement of the Case (SOC) in March 2003, and the 
Supplemental Statement of the Case (SSOC) in January 2005 all 
listed the evidence on file that had been considered in 
formulation of the decision.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical and personnel records 
and treatment records from several different VA Medical 
Centers (VAMC), the only medical providers that appellant 
identified as having potentially relevant evidence for 
development.  Appellant was afforded several VA medical 
examinations, and he was afforded a video hearing before the 
Board in which to personally present evidence and argument in 
support of his claim.  The Board accordingly finds that VA's 
duty to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).



II.  Factual Background

Appellant contends that his current low back disorder is 
consequent to shrapnel wounds received during the Vietnam 
War.    

Appellant's service medical records are on file.  A report of 
physical examination dated April 1972, after appellant's 
second tour in Vietnam, noted the spine as "normal" and 
made no reference to any residual evidence of shrapnel 
wounds.  Appellant's physical examination prior to discharge, 
dated August 1973, noted the spine as "normal."  The 
service medical record contains no indication of back trauma, 
or of any wounds related to combat action.

Appellant's service personnel records are on file, and do 
provide any objective indication that appellant was wounded 
in combat.

In June 1987, appellant had a VA psychological examination in 
support of his claim for service connection for post-
traumatic stress disorder (PTSD).  During the interview, 
appellant discussed his traumas while in service but did not 
mention being wounded in combat or receiving any other 
physical injury in service.

Appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim) in support of his PTSD claim in September 1987.  
Appellant cited an incident in which a mortar round hit the 
building next door, throwing him from his bunk, but he did 
not mention physical injury in conjunction with that 
incident.

Appellant submitted a VA Form 21-4138 in support of his claim 
for increased evaluation for service-connected PTSD in March 
1988.  Appellant cited an incident in which a rocket-
propelled grenade (RPG) hit the tire and axle of his truck, 
but did not state that he received any kind of back injury 
during that incident.

The file contains a letter that appellant wrote to his 
congressional representative in March 1988, and a letter that 
appellant wrote to his service representative in September 
1988, both of which described appellant's various traumatic 
incidents in service, including exposure to combat in 
Vietnam.  The letters did not mention any physical trauma or 
injury received during service.

Appellant had a VA compensation and pension (C&P) examination 
in August 1988 during which he denied any physical injuries 
in service, although he claimed that he has suffered many 
"mental injuries."  Physical examination notes show a 
reported history of arthritis of the lumbar spine, claimed 
since 1978, but appellant had a normal spine and normal range 
of motion on examination.  Contemporaneous X-rays of the 
lumbosacral spine showed normal alignment of the vertebrae, 
no evident fractures or subluxations, and minimal disc space 
narrowing at the L5-S1 level; the remainder of the spine was 
unremarkable.

Appellant executed an Agent Orange questionnaire in August 
1988 on the same day as the VA physical examination noted 
above.  On the Agent Orange questionnaire, appellant reported 
"injuries - none."  

Appellant received VA inpatient treatment for an unrelated 
condition in February through March 1989, and again in April 
1989.  He received physical examinations in conjunction with 
those admissions, which disclosed no indication of a current 
back problem.

Appellant again received VA inpatient treatment for an 
unrelated condition in May 1989.  Physical examination in 
conjunction with that admission showed mild lumbosacral 
tenderness on palpation.  During treatment, appellant 
complained of pain in the left shoulder and lumbosacral 
spine; X-rays revealed no evidence of bony deformities or 
arthritis.  However, there seemed to be evidence of shrapnel 
or some dense material in the pelvis.  

An X-ray report date May 1989 states that the left shoulder 
and lumbosacral spine were within normal limits, but was 
interpreted as showing that some small metallic fragments 
were projected over the pelvic area and upper abdomen from an 
old gunshot or shell fragment injury.  

Appellant had inpatient VA hospitalization for an unrelated 
condition in September through October 1989.  Appellant 
reported that he had a history of degenerative arthritis of 
the back, although musculoskeletal examination made no 
mention of a current back disorder.

(In October 1989, appellant submitted a claim for 
compensation for shrapnel wound to the pelvis, citing the 
hospitalization report of May 1989.  Service connection for 
shell fragment wound to the pelvis was denied in a rating 
decision dated December 1989.  That claim was finally denied 
by the Board in February 1991, based on a finding that there 
was no credible evidence showing that appellant sustained the 
claimed shell fragment wound in service.)  

Appellant had a VA general medical examination in October 
1989.  Appellant reported that he had been stuck by five or 
six pieces of shrapnel during the Tet Offensive in 1969, and 
that the shrapnel had never been removed.  Appellant said 
that he began to have low back pain in 1980 or 1981, and that 
he currently wore a half back brace.  Appellant stated that 
he also had arthritis of the lower back of the lowest two or 
three discs.  The examiner noted range of motion and other 
clinical observations.  The examiner's impression was 
arthritis of the lower back or lower spine, by history.  X-
rays were not taken during this examination.

Appellant submitted a statement (VA Form 9) in June 1990 
asserting that he had received shrapnel wounds during a 
rocket attack, and that he was told at the time that his 
wounds were not serious enough to merit award of a Purple 
Heart Medal.  Appellant also asserted that he personally 
removed and discarded some pages out his service medical 
record; appellant was in a medical company during his second 
tour in Vietnam and was thus able to remove documentation of 
medical treatment that he wanted to conceal, e.g. for 
venereal disease or substance abuse.

A VA clinical note in June 1991 shows that appellant 
complained of low back pain. He reported a history of 
arthritis, of ten years duration.  The examining physician 
noted that the back had normal range of motion and no 
effusion.  The physician's impression was mechanical low back 
pain.

Appellant had magnetic resonance imaging (MRI) of the lumbar 
spine in October 2001.  The request noted clinical history of 
lumbar spine rule out nerve root compression.  The 
interpreter's impression was degenerative disc disease with 
decreased signal intensity at L3-4, L4-5, L5-S1, and a small 
focal protrusion at L4-5.

Appellant submitted the present claim for service connection 
for low back pain in October 2002.  In an enclosed letter, 
appellant stated that he injured his back while driving in a 
convoy in Vietnam; the convoy was ambushed, and he injured 
his back bailing out of his vehicle while under fire.  
Appellant also cited the shrapnel fragments identified by VA 
in May 1989.

RO issued a rating decision in December 2002 denying service 
connection for low back disorder.  

Appellant submitted a VA Form 21-4138 in March 2003 that 
asserted he was wounded in the back by shrapnel during a 
convoy ambush.  Appellant was treated on the scene by a 
medic, who told appellant that it was a minor wound.  The 
wound was never entered in to appellant's service medical 
record, but that was a common occurrence in Vietnam.  
Appellant repeated this account in his VA Form 9 dated March 
2003.

Appellant testified in a video hearing in October 2003.  
Appellant stated that he was wounded during his second tour 
in Vietnam, in approximately July 1971 (Transcript, pg. 4-5).  
Appellant was driving a tanker truck loaded with aviation 
fuel when his convoy was ambushed; appellant bailed out of 
the vehicle under small arms fire (Transcript, pg. 4-6).  
Appellant received an inert RPG round in the tendon of his 
right leg and also received shrapnel in the back (Transcript, 
pg. 6-7).  The shrapnel may have come from a jeep that blew 
up directly in front of appellant's truck (Transcript, pg. 
13-14).  A medic on the scene told appellant that his back 
injury was not serious, and as far as appellant knows there 
was no notation made at the time of the injury (Transcript, 
pg. 7).  Appellant did not seek further medical treatment 
after returning to base (Transcript, pg. 8).  

Appellant testified that he first sought treatment for his 
low back problem in 1979, at the Louisville, Kentucky, VA 
Medical Center (Transcript, pg. 9).  Appellant was undergoing 
an Agent Orange examination at the time, and the examiner 
pulled four or five pieces of shrapnel out of appellant's 
back (Transcript, pg. 9).  The examiner told appellant that 
there was more shrapnel in the back, and that the remaining 
shrapnel would work its way out, but the shrapnel has only 
worked its way closer to the spine (Transcript, pg. 9-10).  
Physicians have told appellant that the shrapnel is now so 
close to the spine that it cannot be safely removed 
(Transcript, pg. 11).

Appellant testified that he currently took prescription pain 
medication for his low back pain (Transcript, pg. 10).  These 
medications helped somewhat, but appellant was still unable 
to lift or bend, and the condition was especially painful at 
night (Transcript, pg. 10).  Appellant could sometimes walk a 
quarter mile but sometimes had to be picked up and driven 
back (Transcript, pg. 11).           

Appellant had a VA X-ray of the lumbosacral spine in March 
2004.  The interpreter's impression was L5-S1 disc space and 
foraminal narrowing, arteriosclerosis, and questionable 
foreign body in the left side of the pelvis that could 
represent shrapnel or a vascular calcification.

Appellant had a VA computed tomography (CT) scan in March 
2004 that noted history of lower back injury in Vietnam with 
shell fragments, and current right side radiculitis.  The 
interpreter's impression was tight bilateral foraminal 
narrowing at L3-L5 with a moderate degree of spinal stenosis, 
and moderately tight foraminal narrowing at L5-S1, mainly on 
the left.  

Appellant had a VA examination (spinal protocol) in March 
2004.  The examiner reviewed appellant's VA and civilian 
records extensively in conjunction with the examination.  
Appellant stated that he was injured in the service in July 
1971 and that he still had shell fragments in the chest and 
lower back, including some fragments very close to the spine.  
The examiner also noted that appellant had a motor vehicle 
accident in 1991 that caused a subdural hematoma.  Appellant 
complained of current constant pain in the lumbosacral area, 
with pain radiating into the right posterior leg to the right 
foot, with tingling and numbness.  Appellant was observed to 
walk with a shuffling gait and to use a cane in his right 
hand.

The examiner conducted a physical examination of appellant 
and noted his observations, including range of motion 
measurements, in detail.  The examiner noted that X-rays of 
the lumbar spine were relatively within normal limits, except 
for lumbarization of the upper sacrum, and showed no shrapnel 
in the lower back or upper chest.

The examiner's impression was as follows.  (1) Status post 
subdural intracranial hematoma with mild chronic brain 
syndrome resulting from the civilian accident.  (2) 
Limitation of motion of the trunk due to chronic low back 
strain of unknown etiology, and possibly deconditioning 
secondary to diagnosis (1).

In a concluding comment, the examiner stated that military 
service records do not indicate that appellant's low back 
condition was incurred in or aggravated by military service.  
Current X-rays of the low back and chest do not indicate the 
presence of metallic fragments.  Appellant's unsteadiness and 
shuffling gait were thought to be secondary to diagnosis (1).  
Having served in Vietnam for several years may have 
contributed to diagnosis (2).  The CT scan showed spinal 
stenosis at multiple levels, which cannot be linked to known 
events during military service.

The examiner wrote an addendum in December 2004 stating that 
X-rays of the lumbar spine taken in March 2004 did not show 
the presence of metallic foreign bodies.
    
Appellant's service representative submitted an Appellant's 
Post-Remand Brief in May 2005 asserting that appellant's 
testimony should be sufficient to establish that the claimed 
injury was incident to combat, absent actual evidence to the 
contrary.

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In addition, service connection for some disorders, including 
arthritis, may be presumed to have been incurred in service 
where demonstrated to a compensable degree within 1 year 
following separation from qualifying service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

In order to prevail on the issue of service connection for a 
particular disability, there must be: medical evidence of a 
current disability; medical evidence, or in some 
circumstances lay evidence, of in-service occurrence or 
aggravation of the disease or injury; and medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The first part of the Hickson analysis is medical evidence of 
a current disability.  In this case, the most recent VA 
medical examination shows a competent diagnosis of chronic 
low back strain of unknown etiology, and previous medical 
evidence showed impressions of arthritis.  The Board 
accordingly finds that the first part of the Hickson analysis 
is satisfied, and that appellant has a current low back 
disorder to a disabling degree.

The second part of the Hickson analysis is medical or lay 
evidence of in-service injury or disease.  In this case, the 
service treatment record shows no indication that appellant 
had a back injury or trauma in service.  Appellant has 
testified that he received shrapnel in his back during 
combat, but this is not shown by any objective medical or lay 
evidence.  The Board accordingly finds that the second part 
of the Hickson analysis is not satisfied in regard to this 
disability.

The Board notes at this point that appellant's Service 
Representative asserts that VA must accept appellant's 
unsupported assertion that he was wounded in combat to be 
satisfactory evidence of in-service injury.  The Board 
disagrees, for the reasons discussed below.

As the Service Representative correctly points out, there is 
a "combat presumption" to the effect that if a veteran has 
engaged in combat with the enemy in a period of war, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation.  Velez v. West, 11 Vet. App. 148 
(1993), citing U.S.C.A. § 1154(b) (emphasis added).  Even if 
the Board accepts that appellant engaged in combat, despite 
the lack of objective evidence that he did so, the Board 
notes that there is no objective evidence that appellant was 
wounded as claimed, and his own accounts of that wounding 
have been so inconsistent as to be not credible.  Prior to 
1989, while appellant was still pursuing only a mental health 
claim, appellant specifically denied on several occasions 
that he had any physical injury during military service.  
Thereafter, appellant variously claimed that he was wounded 
in the pelvis and back during a rocket attack, and 
alternatively that he was wounded in the back during a convoy 
ambush, yet neither incident is reflected in service medical 
records or documented by lay evidence.  Also, appellant 
testified that multiple pieces of shrapnel were removed from 
his back by the VA in August 1988, but a VA medical 
examination conducted that same day made no mention of any 
such procedure, or gave any indication of an old wound.  
Appellant testified that he currently has shrapnel fragments 
lodged near his spine, but X-rays disprove that assertion.  

There have been some x-rays that have been interpreted as 
showing residual retained fragments.  This is not confirmed 
by subsequent, more thorough testing that has been conducted, 
or by the most comprehensive studies that have been 
conducted.

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614,618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  In the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistence, facial plausibility, and consistency with 
other evidence submitted on behalf of the claimant.  Caluza 
v. Brown, 7 Vet. App. 498, 510-11 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  In this case, the 
Board does not consider appellant's unsupported testimony to 
be sufficient to show that he was wounded by shrapnel, given 
the inconsistencies noted above.  The Board accordingly finds 
that the "combat presumption" does not satisfy the second 
Hickson requirement of evidence of an in-service injury.

Even if arguendo the Board had accepted that appellant was 
wounded by shrapnel, service connection would still require 
medical evidence of nexus between that wounding (whether or 
not the shrapnel was still present in appellant's body) and 
his current disability.  This is the essence of the third 
Hickson requirement, and there is no such medical evidence in 
this case.

Appellant testified to his belief that his current low back 
disorder is related to the claimed presence of shrapnel in 
his body.  A layperson is competent to testify in regard to 
the onset and continuity of symptomatology, including pain.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  However, a layperson is not considered 
capable of opining, however sincerely, in regard to causation 
of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 
(1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 
1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Bostain v. West, 10 Vet. App. 183, 186 
(1997); Grivois v. Brown, 6 Vet. App. 135 (1994).  It is the 
province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  In this case, there is no medical evidence 
of nexus, and in fact the VA medical examiner specifically 
opined that appellant's current low back disorder was not 
incurred in or aggravated by military service.  The findings 
of a physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  The Board accordingly finds that the third Hickson 
requirement is not met in regard to this disability.   

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the earliest 
medical documentation of any low back disorder was in 1989, 
16 years after appellant's discharge.  The Board finds that 
this passage of years is actual evidence against the claim.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the doctrine of 
reasonable doubt does not apply.


ORDER

Service connection for low back disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


